 1   Kevin K. Fitzgerald (CA SBN 100682)
     kkfitzgerald@jonesbell.com
 2   JONES, BELL, ABBOTT, FLEMING & FITZGERALD L.L.P.
     601 South Figueroa Street, Suite 3460
 3   Los Angeles, California 90017-5759
     Telephone: (213) 485-1555
 4   Facsimile: (213) 689-1004

 5   Attorneys for Plaintiff Wells Fargo Clearing Services, LLC,
     dba Wells Fargo Advisors
 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                          DISTRICT OF NEVADA

10
     WELLS FARGO CLEARING SERVICES,                  Case Number: 3:18-CV-0032-MMD-VPC
11   LLC, dba WELLS FARGO ADVISORS,
                                                     STIPULATION OF VOLUNTARY
12                         Plaintiff,                DISMISSAL PURSUANT TO FEDERAL
                                                     RULE OF CIVIL PROCEDURE 41
13                  v.

14   JAMES F. FOSTER,

15                         Defendant.

16

17                  IT IS HEREBY STIPULATED AND AGREED by and between the parties and their
18   respective counsel that the above-captioned action is voluntarily dismissed, with prejudice against the
19   Defendant James F. Foster pursuant to the Federal Rule of Civil Procedure 41(a)(1)(A)(ii).
20

21   Dated: May 30, 2019                       JONES, BELL, ABBOTT, FLEMING & FITZGERALD L.L.P.
22
                                               By: /s/ Kevin K. Fitzgerald
23                                                       Kevin K. Fitzgerald (CA SBN 100682)
                                               Attorneys for Plaintiff Wells Fargo Clearing Services, LLC,
24                                             dba Wells Fargo Advisors
25

26

27

28


                                                      – 1–
 1   Dated: May 30, 2019           GREENSFELDER, HEMKER & GALE, P.C.

 2
                                   By: /s/ James H. Ferrick, III
 3                                 JAMES H. FERRICK, III (MO SBN 45404)
 4                                 JASMINE Y. McCORMICK (MO SBN 66386)
                                     Attorneys for Defendant James F. Foster
 5

 6                                                    CASE DISMISSED.
                                                     IT IS SO ORDERED.
 7

 8             May 31, 2019
        Dated: _________________                     ______________________
                                                     U.S. District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                        – 2–
